DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0079] line 2 “embers” should be “members”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: In lines 6-7, the claim recites “the structural members”. This limitation lacks antecedent basis within the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon KR 1623483 (submitted by applicant on 8/12/19).
	Claim 10: Byeon provides a connection assembly (Fig. 1) comprising: an adjustment component (40) with a main part (41) and a first gear (42) suitable for rotating with the main part; at least two follow-up components (20,30), wherein each of the at least two follow-up components has a second gear (22,32) connected with the first gear and a fastening part (21,31, end of gear that connects to 21/31) suitable for rotating with the second gear, and the axis of the second gear is substantially parallel to the plane of the structural members (A,B; Fig. 2) that are connected; and a base (10) provided with a hollow accommodation part to accommodate the first gear of the adjustment component and the second gears of all the follow-up components (Fig. 1), wherein the base is also provided with multiple holes through which the fastening parts of the at least two follow-up components are exposed or protruded (Fig. 1); wherein the end faces of the second gears of the at least two follow-up components are close to each other and the axes of all the second gears are coplanar; and the adjustment component is arranged so that the first gear is coupled with the second gears of all the follow-up components at the same time (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon KR 1623483 (submitted by applicant on 8/12/19) in view of Langer (US 4,685,848).
Claim 11: Byeon fails to explicitly disclose the fastening part is formed into a cylindrical shape with a screw hole in the middle thereof.
However, Langer teaches a fastening part (140/134, Fig. 5,6A) that is formed into a cylindrical shape with a screw hole in the middle thereof (Fig. 6A). 
Therefore, it would have been obvious to modify the fastening part provided by Byeon to be cylindrical with a screw hole in the middle thereof as taught by Langer in order to provide a separable fastening part.
Claim 12: Byeon as modified by Langer provides the fastening part is a screw rod with one end connected with the second gear (Byeon Fig. 1; Langer Fig. 6A).
Claim 13: Byeon provides the follow-up component (20/30) is rotatably arranged in the base (10; Fig. 1).
Claim 14: Byeon provides the first gear (42) and the second gear (22) are bevel gears that cooperate with each other (Fig. 1).
Claim 15: Byeon provides the connection assembly (Fig. 1) has two follow- up components (20,30) which are arranged so that the end faces of corresponding second gears (22,32) are close to each other, and the axes of the second gears form a predetermined included angle, and the adjustment component is arranged in such a way that the first gear (42) is positioned between the second gears of the two follow-up components (Fig. 1).
Claim 16: Byeon provides the predetermined included angle is the same as the included angle between the structural members to be connected and is greater than or equal to 90 degrees and less than or equal to 180 degrees (Fig. 1).
Allowable Subject Matter
Claims 1-9 and 18 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/2/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726